Citation Nr: 1549481	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a back disability.

2.  Entitlement to a compensable rating for migraine headaches.   

3.  Entitlement to a compensable evaluation prior to March 22, 2011, and an evaluation in excess of 10 percent after March 22, 2011, for a right knee disability.

4.  Entitlement to a compensable evaluation prior to March 22, 2011, and an evaluation in excess of 10 percent after March 22, 2011, for a left knee disability.

5.  Entitlement to a compensable evaluation for a right shoulder disability.   

6.  Entitlement to an initial compensable evaluation for gastroesophageal reflux with hiatal hernia. 

7.  Entitlement to an initial compensable evaluation for bilateral pes planus (flat feet). 

8.  Entitlement to an evaluation in excess of 10 percent for a left big toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In light of the fact that the Veteran has been adjudicated to be 100 percent disabled from December 5, 2011, the RO should ask the Veteran if he wishes to continue with this claim.

The issues of entitlement to increased ratings for back disability, right knee disability, left knee disability, gastroesophageal reflux with hiatal hernia, bilateral pes planus, and left big toe disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement a compensable rating for migraine headaches and entitlement to a compensable evaluation for a right shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement a compensable rating for migraine headaches and entitlement to a compensable evaluation for a right shoulder disability have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 30, 2010 communication which was attached to the Veteran's formal appeal to the Board, the Veteran's representative indicated that the Veteran wished to withdraw some of the issues currently on appeal - entitlement a compensable rating for migraine headaches and entitlement to a compensable evaluation for a right shoulder disability.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of September 30, 2010, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement a compensable rating for migraine headaches and entitlement to a compensable evaluation for a right shoulder disability is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement a compensable rating for migraine headaches is dismissed.

Claim for entitlement to a compensable evaluation for a right shoulder disability is dismissed.


REMAND

The Veteran was scheduled for VA examinations to reevaluate his service-connected disabilities on January 8, 2014.  He failed to show up for the examinations.  The Veteran has informed the Board that he did not receive notice that the examinations were scheduled, and that he is ready and willing to report for VA examinations.  Indeed, the evidence of record contains a "return to sender" letter.  

Giving him the benefit of the doubt, the Veteran will be scheduled for new VA examinations.  However, he is advised that he must keep VA updated as to any address changes - the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it, but must provide VA with his current contact information and mailing address.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran is also hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

In addition, the Board notes that, before scheduling him for VA examinations, the RO should contact the Veteran, as he may wish to withdraw his remaining claims, in light of the fact that the Veteran has been adjudicated to be 100 percent disabled from December 5, 2011.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to see if he wishes to proceed with his remaining claims, or if he wishes to withdraw them (in writing, please).

2. If the Veteran wishes to proceed with the increased rating claims, schedule the Veteran for VA examinations with an appropriate examiner(s) in order to provide a current evaluation of his back disability, right knee disability, left knee disability,  gastroesophageal reflux with hiatal hernia, bilateral pes planus, and left big toe disability.  All indicated studies should be performed.  The claims file should be provided to the examiner(s) for review, and the examination report(s) should reflect that such a review was conducted.  The examiner(s) should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's disabilities affect him in his everyday life.   

3. Then, readjudicate the claims.  If the benefits sought remain denied, issue a SSOC and provide it to the Veteran and his representative, affording them an adequate opportunity to respond.  Then, return the case to the Board for further appellate review 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


